Title: To Thomas Jefferson from M. A. F. P. Engrand, before 25 September 1803
From: Engrand, M. A. F. P.
To: Jefferson, Thomas


          
            Monsieur,
            philadelphie before 25 Sep. 1803
            
          
          En apprenant que Votre génie avoit conçu, Et que Vous alliez mettre a exécution une Expédition de recherches sur les bords de L’océan pacifique, jai saisi une Lueur d’espérance de rentrer dans une carrière ou La passion des voyages Et Le Désir d’acquérir de L’instruction m’avoient Engagé, Et D’ou Les revers les plus déplorables m’ont arraché pour me plonger dans une inaction qui m’est Encore plus insupportable que L’infortune qui L’accompagne. J’avois, il y a bientot deux ans, Entrepris une incursion dans plusieurs contrées des deux mondes avec Le projet de m’occuper Spécialement de L’histoire Naturelle de L’homme, de L’influence du climat Et des autres agents aux quels il Est soumis sur Les modifications de son physique Et de son moral; Et de noter, dans L’etat Le moins avancé de sa civilisation, Les idées qu’il a Lui même de son organisation, des désordres qui Laffectent, Et des moyens de Le prévenir ou d’y remédier; apeine avois je perdû de Vuë ma patrie que Les Eléments conspirerent pour traverser mes desseins, Et me jetterent dans une Isle ou des orages plus affreux devoient m’envelopper dans un Labyrinthe de perils auxquels je n’ai Echappé qu’en perdant le fruit De plusieurs années d’Epargne et de sacrifises que j’avois consacré à Laccomplissement de mon Entreprise. Je ne m’etois pourtant point decouragé: je m’acheminois vers la France pour Exprimer de mon patrimoine de nouveaux moyens de suivre mon plan; Et Voila que La guerre me ferme Le passage! Ma Liberté Est menacée; mes dernières ressources sont consumées; Et il ne me reste d’autre consolation que m’être réfugié au sein d’une nation hospitalière que de grands Souvenirs Et un interrêt reciproque rendent L’amie de mon pays. Quelle félicité pour moi Si, quoique Etranger, quoique vous étant inconnu, Monsieur, Et ne M’étayant d’aucune recommandation j’étois jugé digne d’Être compté au nombre de ceux qui concourront a L’execution de Vos Vuës sublimes Et patriotiques. Il ne m’importe quel rôle j’y remplirois; quel titre j’y obtiendrois: que je voyage, Et que j’aye occasion de m’instruire d’Être utile, peut Être! . . . mon ambition sera satisfaite; mes vœux seront remplis. Le philosophe de genève disoit que, s’il Eut Vécû Du temps de Fénélon, il auroit aspiré a Être son Valet de chambre, Espérant devenir son sécrétaire, Et voir de près une si grande Lumière. Ah! Je suis prêt à açcepter un poste bien plus humble au service de La sçience pour Être Le confident de quelques uns de ses sécrèts! Je n’ai point Le génie de Votre illustre compatriote Mr. Ledyard; mais je me sens capable de son Extraordinaire résolution, Et de son opiniâtre dévouêment. Je m’adresse a un ami des Français, a une âme genereuse, à un Sçavant: je suis français, infortuné, Et je Veux m’immoler aux progrès des sçiences . . . que de motifs pour me flatter de n’être pas défavorablement accueilli! . . . 
          agréez, je Vous prie, Monsieur, L’hommage de ma haute admiration pour Vos talents, Et de mon respêct profond pour Votre personne.
          
            
              m. a. f. p. Engrand
            
          
         
          Editors’ Translation
          
            
              Sir,
              Philadelphia before 25 Sep. 1803
            
            When I learned that your engineers had charted a research expedition along the Pacific coast, and that you are authorizing the project, I seized a glimmer of hope of returning to a career that I pursued out of a passion for travel and a thirst for knowledge. The most deplorable reversals have torn me from that career and plunged me into an unemployment that I find even more unbearable than the poverty that comes with it. Almost two years ago I began an expedition to several regions of the two worlds with the goal of studying the natural history of human beings, the influence of climate and other agents to which they are subjected, and the changes to their bodies and characters. I sought to observe, in the least advanced state of civilization, how human beings organize themselves, what disorders affect them, and how to accommodate or remedy them. I had barely left my country when the elements conspired to thwart my plans. They tossed me upon an island where the most awful storms enveloped me in a labyrinth of dangers from which I escaped only by losing the fruit of several years of savings and sacrifices that I had used to undertake my mission. I was not discouraged, however. I made my way back to France to tap my patrimony for new funds to continue my project. Then I was blocked by war! My freedom is threatened; my last resources are spent. And I have no other consolation than having taken refuge in the bosom of a welcoming nation whose noble memories and reciprocal interests make it friendly to my country. How happy I would be, Sir, if, even though a foreigner whom you do not know, and without any recommendation, I could be judged worthy of helping carry out your sublime and patriotic vision. I do not care what role I perform or what title I have. If I can travel and learn, perhaps even be useful.… My ambition will be satisfied and my wishes fulfilled. The Geneva philosopher said that if he had lived in Fénelon’s time, he would have aspired to be his valet, with hopes of becoming his secretary and seeing all that brilliance at close range. Ah! I am ready to accept the humblest job in the service of science, in order to be privy to some of its secrets. I do not have the genius of your illustrious compatriot Mr. Ledyard, but I can match his extraordinary resolution and indomitable devotion. I appeal to a friend of the French, a generous soul, a scholar.… All these are reasons to flatter myself that I will not be welcomed with disfavor.
            Accept, Sir, I beg you, the tribute of my high admiration for your talents and my profound respect for you.
            
              
                m. a. f. p. Engrand
              
            
          
        